NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1561-18T3

DONOVAN M. CONEY,

          Plaintiff-Appellant,

v.

ALYCIA L. BANKS,

     Defendant-Respondent.
_____________________________

                    Submitted March 30, 2020 – Decided August 4, 2020

                    Before Judges Moynihan and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County,
                    Docket No. FD-07-3678-15.

                    Grayson & Associates, LLC, attorneys for appellant
                    (Elena K. Weitz, on the briefs).

                    Laufer, Dalena, Jensen, & Bradley, LLC, attorneys for
                    respondent (Mario Nicholas Delmonaco, of counsel
                    and on the brief).

PER CURIAM
      In this non-dissolution case, plaintiff Donovan M. Coney appeals a

September 5, 2018 order that (1) denied plaintiff's motion to modify the

parenting time and transportation provisions contained in a 2016 consent order

and (2) awarded attorney's fees to defendant Alycia L. Banks. Plaintiff also

appeals a November 9, 2018 order that denied his motion for reconsideration.

Having reviewed the limited record before us, and in light of the applicable

law, we are unable to determine whether plaintiff's application was properly

denied or whether the fee award was appropriate, as the judge did not

adequately set forth her factual findings or conclusions of law. Under the

circumstances, we are constrained to remand to allow the judge to fully

articulate her reasoning and thereby facilitate, if necessary, further appellate

review.

      We discern the following facts from the record. The parties, who were

never married, have a son who was born on May 22, 2014. Between May 2015

and June 2016, the parties were embroiled in contentious litigation after

plaintiff filed a complaint on May 20, 2015 for visitation and custody of the

parties' son.

      On June 14, 2016, the parties executed a written consent order resolving

the issues of, among other things, parenting time and transportation. Notably,


                                                                       A-1561-18T3
                                      2
the consent order was executed after two failed mediations and extensive

negotiation with the assistance of the court. Pursuant to the order, both parties

retained joint physical and legal custody of their son, with defendant acting as

the parent of primary residence, and plaintiff acting as the parent of alternate

residence. The order specified that plaintiff would have biweekly parenting

time from 6:30 p.m. on Thursdays through 6:30 p.m. on Mondays, and weekly

parenting time from 6:30 p.m. on Tuesdays through 6:30 p.m. on Wednesdays.

The parties agreed to drop the child off at the other's residence to facilitate the

parenting schedule, with defendant dropping him off at plaintiff's house every

other Thursday, and plaintiff dropping him off at defendant's house every

Wednesday and every other Monday.

      The consent order also stated the following regarding information from

third parties:

             Each party has an affirmative duty to promptly notify
             the other of illness or of such other significant and
             important matters affecting [their son's] health, safety,
             education, religious upbringing, welfare and
             vacation/travel plans. Neither party shall interfere
             with the other's right to obtain any or all of [their
             son's] school records, report cards, medical reports
             and other such documentation of like kind and
             character, or the other's right to communicate with
             [their son's] teachers, school personnel, health service
             providers of any nature, and other professionals that
             may be involved with [their son].

                                                                          A-1561-18T3
                                       3
         Almost immediately after the execution of the consent order, plaintiff

filed a motion to address several issues left unresolved by the consent order,

and to modify the custody arrangement, resulting in a June 27, 2017 order.

While clarifying some aspects of the consent order, the judge denied plaintiff's

application for a change in the custodial arrangement and confirmed "in all

respects" all other provisions in the consent order, to include the issues of

parenting time and transportation.

         Five months after the execution of the consent order, plaintiff filed a

motion in November 2017 to modify certain provisions of the agreement.

Pertinent to this appeal, defendant sought increased parenting. After some

additional submissions including a cross-motion by defendant, the judge

denied plaintiff's motion in a February 12, 2018 order, in which the judge

found plaintiff failed to show a significant change in circumstances that would

warrant deviating from the parties' agreement as reflected in the consent order.

         On June 12, 2018, plaintiff filed the instant motion to modify the parties'

consent order.      As in his unsuccessful prior motion in November 2017,

plaintiff sought modification of the parenting time and transportation

provisions in the consent order, which had been affirmed in the June 27, 2017

order.      In this application, plaintiff claimed there was a change in


                                                                           A-1561-18T3
                                         4
circumstances based on his allegation that defendant had moved from her

former residence in Newark, Essex County, to a residence in North Plainfield,

Somerset County. Based on defendant's alleged relocation, plaintiff requested

that their son attend elementary school in Somerset County, where plaintiff

both lives and works. Plaintiff also sought to modify the custody arrangement

to limit pickups and drop-offs and to require defendant to share equally in

pickups and drop-offs.

          On July 16, 2018, defendant cross-moved to enforce the June 27, 2017

order, and for costs and fees. Defendant asserted that sanctions were necessary

to prevent defendant from filing successive frivolous motions seeking the same

relief.

          By order dated September 5, 2018, the judge denied plaintiff's request to

modify the terms of the consent order, finding that plaintiff had failed to

establish that there was a substantial change in circumstances warranting

modification of the parties' parenting arrangement.         Concerning plaintiff's

allegation that defendant had moved to Somerset County, plaintiff produced no

evidence that defendant had moved, whereas defendant produced her driver's

license, issued in July 2018, that showed her current address was on




                                                                          A-1561-18T3
                                         5
Hazelwood Avenue in Newark.         Based on the evidence, the judge found,

"[defendant] lives in Newark, end of story."

      Plaintiff also argued that his employment was a changed circumstance

warranting reconsideration of the pickup and drop off schedule contained in

the consent order.

      The judge noted that she had cautioned plaintiff at his last court

appearance that if he made a subsequent application that failed to establish a

substantial change in circumstances, she may award costs and fees to

defendant. Because she found that the current motion lacked an evidential

basis and did not show any change of circumstances, she found it appropriate

to impose those sanctions. After reviewing defense counsel's certification of

services, the judge awarded the full amount sought.

      On September 25, 2018, plaintiff moved to reconsider the judge's

September 5 order.        Now represented by counsel, plaintiff sought

reconsideration on the basis that neither the certification of services rendered

by defendant's counsel nor the judge's decision satisfied the requirements of

RPC 1.5(a) and Rule 5:3-5(c).

      On November 9, 2018, the judge declined to reconsider her decision

awarding legal fees to defendant. Concerning plaintiff's ability to pay, she


                                                                       A-1561-18T3
                                      6
found it "disingenuous" for him to claim he could not pay anything toward the

fee award while retaining his own counsel immediately thereafter. Regardless,

she adhered to her finding that plaintiff had failed to show a significant change

of circumstances to warrant modification of the consent order.

      This appeal ensued.

      On appeal, plaintiff raises the following arguments:

            POINT I: THE LOWER COURT'S ISSUANCE OF
            SANCTIONS OF [$8053.50], LATER AMENDED
            TO [$6000], IN ATTORNEY FEES WAS PUNITIVE,
            ARBITRARY AND CAPRICIOUS AND FAILED TO
            FOLLOW REQUIRED COURT RULE AND
            STATUTORY CRITERIA IN DETERMINING SUCH
            A SANCTION.

            A. THE COURT INCORRECTLY AWARDED AN
            ATTORNEY FEE AWARD, IGNORING THAT
            DEFENDANT   FAILED   TO  SUBMIT   AN
            AFFIDAVIT OF ATTORNEY FEES [THAT]
            COMPLIES   WITH   THE   COURT   RULE
            REQUIREMENTS.

            B. THE COURT FAILED TO PROVIDE A
            STATEMENT OF REASONS AS TO WHY THE
            AWARD OF ATTORNEY FEES WAS GRANTED,
            AND FAILED TO ADDRESS THE REQUIRED
            FACTORS AS SET OUT UNDER [RPC] 1.5(A) AND
            [RULE] 5:3-5(C).

            C. THE COURT FAILED TO EXAMINE . . .
            DEFENDANT'S BREAKDOWN OF REQUESTED
            FEES TO DETERMINE IF THE FEES WERE
            REASONABLE AND APPROPRIATE.

                                                                        A-1561-18T3
                                       7
D. IN CONSIDERING THE CRITERIA UNDER
[RULE] 5:3-5(C) AND [RPC] 1.5(A), AN AWARD
OF ATTORNEY FEES TO . . . DEFENDANT IS
NOT APPROPRIATE.

E. THE COURT INAPPROPRIATELY USED AN
AWARD OF ATTORNEY FEES AS A MONETARY
SANCTION.

POINT II: THE COURT ARBITRARILY AND
CAPRICIOUSLY DETERMINED THAT A CHANGE
IN  CIRCUMSTANCES       DID    NOT   EXIST
PERTAINING TO . . . PLAINTIFF'S REQUEST TO
AMEND THE PARENTING TIME SCHEDULE
AND TRANSPORTATION SCHEDULE.

POINT III:   ENTRY OF THE LIMITATION
ESTABLISHED FOR . . . PLAINTIFF'S ABILITY
TO CONTACT THE CHILD'S DAYCARE WAS
ISSUED IN AN ARBITRARY AND CAPRICIOUS
MANNER AND IGNORES THAT THE PARTIES
SHARE    JOINT  LEGAL    AND    PHYSICAL
CUSTODY OF THE CHILD AND IS IN DIRECT
CONTRADICTION     OF    STATUTE     [AND]
CASE[]LAW.

POINT IV: THE LOWER COURT'S DENIAL OF . . .
PLAINTIFF'S REQUEST THAT THE PARTIES
JOINTLY DECIDE WHERE THE CHILD ATTENDS
SCHOOL     WHICH   WAS    DENIED    WAS
ARBITRARY AND CAPRICIOUS WHERE AN
ORDER EXISTS GRANTING THE PARTIES JOINT
LEGAL AND PHYSICAL CUSTODY.




                                              A-1561-18T3
                    8
      Our review of Family Part orders is limited. Cesare v. Cesare, 154 N.J.
394, 411 (1998); see Gnall v. Gnall, 222 N.J. 414, 428 (2015). We accord

deference to the Family Part judges due to their "special jurisdiction and

expertise in family matters." Cesare, 154 N.J. at 413. The judge's findings are

binding so long as they are "supported by adequate, substantial, credible

evidence." Id. at 411-12. We will not "disturb the 'factual findings and legal

conclusions of the trial judge unless [we are] convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" Id. at 412

(quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974)). "'Only when the trial [judge's] conclusions are so "clearly mistaken"

or "wide of the mark"' should we interfere to 'ensure that there is not a denial

of justice.'" Gnall, 222 N.J. at 428 (quoting N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008)).

      Where the issue before us relates to a trial judge's award of counsel fees,

we "will disturb [the judge's] determination . . . only on the 'rarest occasions,

and then only because of a clear abuse of discretion.'" J.E.V. v. K.V., 426 N.J.

Super. 475, 492 (App. Div. 2012) (quoting Rendine v. Pantzer, 141 N.J. 292,

317 (1995)).    In determining whether to award fees, a trial judge must


                                                                        A-1561-18T3
                                       9
determine the reasonableness of the fees sought based on information required

by Rule 4:42-9(b), which incorporates RPC 1.5, and, in family matters, a

party's entitlement to fees after considering the factors listed in Rule 5:3-5(c).
Id. at 493. A judge "shall consider the factors set forth in [Rule 5:3-5(c)], the

financial circumstances of the parties, and the good or bad faith of either

party." N.J.S.A. 2A:34-23.

      Among the factors under Rule 5:3-5(c) is "the reasonableness and good

faith of the positions advanced by the parties both during and prior to trial."

J.E.V., 426 N.J. Super. at 493 (quoting R. 5:3-5(c)); see also N.J.S.A. 2A:34-

23 (requiring the judge to consider "the good or bad faith of either party").

Where one party pursues a position in bad faith, the judge may award

reasonable counsel's fees to the other party irrespective of the parties' relative

economic health "because the purpose of the award is to protect the innocent

party from unnecessary costs and to punish the guilty party." Yueh v. Yueh,

329 N.J. Super. 447, 461 (App. Div. 2000). Fees can be awarded or denied

where otherwise appropriate based upon bad faith. See J.E.V., 426 N.J. Super.

at 493 ("[T]he party requesting the fee award must be in financial need and the

party paying the fees must have the financial ability to pay, and if those two




                                                                         A-1561-18T3
                                      10
factors have been established, the party requesting the fees must have acted in

good faith in the litigation.").

        Bad faith "generally impl[ies] or involv[es] actual or constructive fraud

or a design to mislead or deceive another or a neglect or refusal to fulfill some

duty or some contractual obligation, not prompted by an honest mistake as to

one's rights or duties, but by some interested or sinister motive." Kelly v.

Kelly, 262 N.J. Super. 303, 308 (Ch. Div. 1992) (quoting Black's Law

Dictionary 176 (4th ed. 1968)); see also Borzillo v. Borzillo, 259 N.J. Super.
286, 293 (Ch. Div. 1992) (explaining that bad faith includes, among other

things, "[t]he intentional noncompliance with a voluntary agreement" and

"[t]he misuse or abuse of process to evade court-ordered obligations or

obligations arising out of voluntary agreement").

        To facilitate appellate review, however, "[t]he court shall, by an opinion

or memorandum decision, either written or oral, find the facts and state its

conclusions of law thereon in all actions tried without a jury . . . . The court

shall thereupon enter or direct the entry of the appropriate judgment." R. 1:7-

4(a).    "Naked conclusions do not satisfy the purpose of [Rule 1:7-4(a)].

Rather, the trial court must state clearly its factual findings and correlate them

with the relevant legal conclusions." Curtis v. Finneran, 83 N.J. 563, 570


                                                                         A-1561-18T3
                                       11
(1980); accord Gnall, 222 N.J. at 428.        "Meaningful appellate review is

inhibited unless the judge sets forth the reasons for his or her opinion."

Giarusso v. Giarusso, 455 N.J. Super. 42, 53 (App. Div. 2018) (quoting

Strahan v. Strahan, 402 N.J. Super. 298, 310 (App. Div. 2008)).

      In this case, there was certainly evidence in the record to support the

judge's factual finding that defendant did not move to Somerset County. Apart

from that finding, however, the remaining issues raised by plaintiff went

unaddressed. We recognize that the judge is very familiar with the parties and

the issues that had been resolved in prior proceedings. Unfortunately, there is

nothing in the record to show that plaintiff's employment was previously

proffered as a change in circumstances. Nor did the judge make any factual

findings as to why his employment was not a change in circumstances.

Although it is clear from the record that plaintiff had filed several unsuccessful

applications to modify the parenting time and transportation provisions in the

consent order, it is not clear what specific issues were raised in those motions.

Moreover, the judge made no findings of fact or conclusions of law as to why

the attorney fee award was reasonable or justified based on plaintiff 's alleged

bad faith.




                                                                         A-1561-18T3
                                      12
      On remand, the judge shall recite the relevant facts and the applicable

law as required by Rule 1:7-4(a).      See Giarusso, 455 N.J. Super. at 54.

Thereafter either party may seek appellate review of the decision.

      To the extent we have not addressed any of the parties' remaining

arguments, we find that they are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Remanded for further proceedings consistent with this opinion. We do

not retain jurisdiction.




                                                                       A-1561-18T3
                                     13